DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 and 16-20 in the reply filed on July 26, 2021 is acknowledged.
Claims 11-15, 21, and 22 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 26, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 10, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (20120266983).
Regarding claim 1, Tsai discloses a sanitary fitting configured to dispense prepared liquids including beverages, the sanitary fitting comprising: 

at least one second control element (see annotated Fig. 4C below); and 
at least one display device (30), 10wherein the at least one second control element is configured to select a type of preparation from at least two different types of preparations of non-prepared liquid (see annotated Fig. 4C below), wherein the first and the at least one second control element are actuatable independently of one another (see annotated Fig. 4C below), wherein a first display device (30) is configured to display at least two different types of 15preparation, and/or wherein a second display device (302) is configured to display at least one operating state of the sanitary fitting (par. 0024).

    PNG
    media_image1.png
    813
    996
    media_image1.png
    Greyscale

Regarding claim 2, the at least one display device is 20configured to provide a visual display and/or an acoustic output signal (par. 0024), wherein the at least one display device and/or at least one of the first or second control elements is configured to have a ring shape, and/or wherein the at least one display device is configured to provide at least three visually different displays (texts, graphics, or videos; par. 0024).
Regarding claim 7, Tsai discloses a sanitary system configured to dispense prepared liquids including beverages, the sanitary system comprising: 25a sanitary fitting as claimed in claim 1; a preparation device (1), which is connected to the sanitary fitting, the preparation device configured to provide a prepared liquid to the sanitary fitting (Figs. 1 and 2); and a control device (303) connected to the sanitary fitting and to the preparation device, the control device configured to control the sanitary fitting and the preparation device.
Regarding claim 10, the control device is configured to control the sanitary system to dispense a set quantity of a liquid including a prepared liquid and a neutral liquid in a selected type of preparation, by performing operations including: setting, by the first control element of the sanitary fitting, a quantity of prepared liquid to be dispensed (see annotated Fig. 4C above); 25providing or setting, by the at least one second control element of the sanitary fitting, at least one type of preparation (see annotated Fig. 4C above), wherein the type of preparation is selected from at least two different types of preparation of a non-prepared liquid (Fig. 4C); actuating the actuating element of the sanitary fitting (par. 0034); and dispensing a prepared liquid and a neutral liquid, by performing operations including: 30dispensing a first portion (water; Fig. 2) of prepared liquid; and 22Attorney Docket No. 14039.021US1dispensing a second portion (gas; Fig. 2) of a neutral liquid, 
Regarding claim 19, the preparation device comprises at least one of a filter device (22 and 24), a heating device, a storage device, a concentration device, a carbonization device, and a cooling device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al.
Regarding claim 3, Tsai discloses the claimed invention except for two display devices positioned along an axial direction on different sides of the first control element. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ an additional display device for purpose of displaying additional information, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
In re Japikse, 86 USPQ 70. 
Please note that in the instant application applicant has not disclosed any criticality for the claimed limitations.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Rexach et al. (20190089550).
Regarding claim 4, the actuating element is actuatable by 30touching and/or pressing, or is actuatable contactlessly (par. 0034)20Attorney Docket No. 14039.021US1.
Tsai DIFFERS in that it does not disclose when operating in contactless actuation mode, the actuating element is configured to recognize gestures. Attention, however, is directed to the Rexach reference, which discloses when operating in contactless actuation mode, an actuating element is configured to recognize gestures (par. 0208 and 0243).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Tsai reference in view of the teachings of the Rexach reference by configuring the actuating element to detect gestures for the purpose of allowing a user to control the device with their hands.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Guzzini (5293901).
Regarding claim 5, the sanitary fitting further comprising: 5a single lever mixing tap (10; Fig. 4) that is configured to dispense non-prepared water (Fig. 2).
Tsai DIFFERS in that it does not disclose at least two separate outlets, wherein a first one of the at least two separate outlets is configured to exclusively dispense the non-prepared hot and cold water, and 10wherein a second one of the at least two separate outlets is configured to dispense the prepared liquid, wherein the at least two outlets are arranged spaced apart from one another, and/or wherein at least one of the first and second outlets is movably configured, and includes a detachable locking device, the detachable locking device configured to detachably fix a position 15of the movable first or second outlet on an element of the sanitary fitting. Attention, however, is directed to the Guzzini reference, which discloses at least two separate outlets (144 and 140) configured to dispense non-prepared hot and cold water and prepared liquid (col. 1, lines 7-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Tsai reference in view of the teachings of the Guzzini reference by employing two outlets for the purpose of allowing a user to dispense a greater variety of beverages.
Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Celli (WO2007113663A2).
Regarding claim 6, Tsai DIFFERS in that it does not disclose the first and second control elements are each actuatable by an imposed rotational movement and the second control element is additionally actuatable by an imposed axial movement, and 20wherein the second control element has at least two detent positions during 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Tsai reference in view of the teachings of the Celli reference by employing first and second control elements as claimed for the purpose of configuring the device to handle a large number of flows.
Regarding claim 18, the second control element has four defined detent positions during a rotational movement, and/or wherein the sanitary fitting further comprises multiple second control elements (Fig. 11 of Celli) that are actuatable independently of one another.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Rexach et al. as applied to claim 4 above, and further in view of Celli (WO2007113663A2).
Regarding claim 16, the modified Tsai DIFFERS in that it does not disclose the actuating element further comprises a circular surface having an actuation point. Attention, however, is directed to the Celli reference, which discloses actuating element (4 and 52) further comprises a circular surface (52) having an actuation point (52). Celli 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Tsai reference in view of the teachings of the Celli reference by employing an actuating element comprising a circular surface having an actuation point for the purpose of configuring the device to handle a large number of flows.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Guzzini as applied to claim 5 above, and further in view of Engel (20030132243).
Regarding claim 17, the modified Tsai DIFFERS in that it does not disclose a detachable locking device operates via a magnetic force. Attention, however, is directed to the Engel reference, which discloses a detachable locking device operates via a magnetic force (par. 0019). Engel teaches that such devices allow for quick connection and disconnection of assemblies for cleaning or replacement (par. 0019). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Tsai reference in view of the teachings of the Engel reference by employing a detachable locking device operated via a magnetic force for the purpose of allowing for quick connection and disconnection of the parts for cleaning or replacement.
Claims 8, 9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Hirsch (20180313068).
Regarding claim 8, the sanitary system further comprising: 21Attorney Docket No. 14039.021US1a filter device (22 and 24).
Tsai DIFFERS in that it does not disclose a flow rate meter that is configured to measure a flow rate of the liquid, wherein the flow rate meter is further configured to measure a flow rate of water through the filter device, and/or 5wherein the control device is connected to the flow rate meter and is configured to compute a service life of a filter component of the filter device based on a measured flow rate, and wherein the control device is configured to control the at least one display device to display the computed service life. Attention, however, is directed to the Hirsch reference, which discloses a flow rate meter (134) that is configured to measure a flow rate of the liquid, wherein the flow rate meter is further configured to measure a flow rate of water through a filter device (Fig. 1), and/or 5wherein a control device is connected to the flow rate meter and is configured to compute a service life of a filter component of the filter device based on a measured flow rate, and wherein the control device is configured to control the at least one display device to display the computed service life (par. 0019; par. 0077).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Tsai reference in view of the teachings of the Hirsh reference by employing flow meter as claimed for the purpose of monitoring the useful life of the filter device.
Regarding claim 9, the sanitary system further comprising: a storage device (126, 128, or 130 of Hirsch); a first valve (136 of Hirsch); and a second valve (114 of Hirsch), 15wherein the filter device is connected to the sanitary fitting via the first valve (Fig. 1 of Hirsch) which is configured to be controlled by the control device (100 of 
Regarding claim 20, at least one of the first and second valves includes a solenoid valve (par. 0049 of Hirsch).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DONNELL A LONG/Primary Examiner, Art Unit 3754